Title: II. Report of Secretary of State on the Case of Thomas Auldjo, 22 February 1791
From: Jefferson, Thomas
To: Washington, George


The Secretary of state having recieved information from Thomas Auldjo, who was appointed Vice consul of the United States at Cowes in Great Britain, that his commission has not been recognised by that government, because it is a port at which no foreign Consul has been yet recieved, and that it has been intimated to him, that his appointment to the port of Poole and parts nearer to that than to the residence of any other Consul of the U.S. would be recognised, and his residence at Cowes not noticed
Reports to the President
as his opinion that it would be expedient to nominate Thomas Auldjo to be Vice-consul for the United states at the port of Poole in Great Britain and such parts within the allegiance of his Britannic Majesty as shall be nearer thereto than to the residence of any other Consul or Viceconsul of the United states within the same allegiance.

Th: Jefferson Feb. 22. 1791.

